[exhibit105vivintgroupinc001.jpg]
Exhibit 10.5 VIVINT GROUP, INC. AMENDED AND RESTATED 2013 OMNIBUS INCENTIVE PLAN
1. Purpose. The purpose of the Vivint Group, Inc. Amended and Restated 2013
Omnibus Incentive Plan is to provide a means through which Vivint Group, Inc.
(the “Company”) and its Affiliates may attract and retain key personnel and to
provide a means whereby directors, officers, employees, consultants and advisors
(and prospective directors, officers, employees, consultants and advisors) of
the Company and its Affiliates can acquire and maintain an equity interest in
the Company, or be paid incentive compensation, including incentive compensation
measured by reference to the value of shares of Common Stock, thereby
strengthening their commitment to the welfare of the Company and its Affiliates
and aligning their interests with those of the Company’s stockholders. 2.
Definitions. The following definitions shall be applicable throughout the Plan.
(a) “Absolute Share Limit” has the meaning given such term in Section 5(b). (b)
“Affiliate” means (i) any person or entity that directly or indirectly controls,
is controlled by or is under common control with the Company and/or (ii) to the
extent provided by the Committee, any person or entity in which the Company has
a significant interest. The term “control” (including, with correlative meaning,
the terms “controlled by” and “under common control with”), as applied to any
person or entity, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person or
entity, whether through the ownership of voting or other securities, by contract
or otherwise. (c) “Award” means, individually or collectively, any Incentive
Stock Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Other Stock-Based Award and Performance
Compensation Award granted under the Plan. (d) “Board” means the Board of
Directors of the Company. (e) “Cause” means, in the case of a particular Award,
unless the applicable Award agreement states otherwise, shall have the meaning
ascribed to such term in the Participant’s then-current Employment Agreement,
and if not so defined, or no such Employment Agreement exists, “Cause” shall
mean (A) the Participant’s continued failure substantially to perform the
Participant’s employment duties (other than as a result of total or partial
incapacity due to physical or mental illness), (B) dishonesty in the performance
of the Participant’s employment duties, (C) an act or acts on the Participant’s
part constituting (x) what would be classified as a felony under the laws of the
United States or any state thereof or (y) what would be classified as a
misdemeanor involving moral turpitude under the law of the United States or any
state thereof, (D) use, possession, sale, or purchase of controlled substances
or alcohol during working hours or on the job site or being under the influence
of controlled substances or alcohol during working hours or on the job site, (E)
the Participant’s willful malfeasance or willful misconduct in connection with
the Participant’s employment duties or any act or
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc002.jpg]
2 omission which is or could reasonably be expected to be injurious to the
financial condition or business reputation of the Company or any of its
Subsidiaries or Affiliates, (F) the Participant’s fraud or misappropriation,
embezzlement or misuse of funds or property belonging to the Company or an
Affiliate or Subsidiary or (G) the occurrence of any Restrictive Covenant
Violation; provided, that none of the foregoing events shall constitute Cause
unless Participant fails to cure such event and remedy any adverse or injurious
consequences arising from such event within 10 days after the receipt of written
notice from the Company of the event which constitutes Cause (except that no
cure or remedy period shall be provided if the event or such consequences are
not capable of being cured and remedied). (f) “Change of Control” shall mean (i)
the sale or disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company and its Subsidiaries, as a whole,
to any Person or Group other than Parent or (ii) any Person or Group, other than
Parent, is or becomes the “beneficial owner” (as such term is defined in Rules
13d-3 and 13d-5 under the Exchange Act (or any successor rule thereto)),
directly or indirectly, of 50% or more of the total voting power of the voting
equity of the Company, including by way of merger, consolidation or otherwise
and Parent ceases to directly or indirectly control the Board. (g) “Code” means
the Internal Revenue Code of 1986, as amended, and any successor thereto.
Reference in the Plan to any section of the Code shall be deemed to include any
regulations or other interpretative guidance under such section, and any
amendments or successor provisions to such section, regulations or guidance. (h)
“Committee” means (i) prior to a Public Offering, the Compensation Committee of
the Parent Board or such other committee of the Parent Board (including, without
limitation, the full Parent Board) to which the Parent Board has delegated power
to act under or pursuant to the provisions of the Plan, and (ii) following (A) a
Public Offering or (B) the date Parent ceases to be the “beneficial owner” (as
such term is defined in Rules 13d-3 and 13d-5 under the Exchange Act (or any
successor rule thereto)), directly or indirectly, of 80% or more of the total
voting power of the voting equity of the Company, the Compensation Committee of
the Board or such other committee of the Board (including, without limitation,
the full Board) to which the Board has delegated power to act under or pursuant
to the provisions of the Plan, or any subcommittee thereof if required with
respect to actions taken to comply with Section 162(m) of the Code in respect of
Awards, and if no such committee or subcommittee thereof exists, the Board. (i)
“Common Stock” means the common stock, par value $0.01 per share, of the Company
(and any stock or other securities into which such Common Stock may be converted
or into which it may be exchanged). (j) “Company” means Vivint Group, Inc., a
Utah corporation, and any successor thereto. (k) “Date of Grant” means the date
on which the granting of an Award is authorized, or such other date as may be
specified in such authorization. 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc003.jpg]
3 (l) “Designated Foreign Subsidiaries” means all Affiliates organized under the
laws of any jurisdiction or country other than the United States of America that
may be designated by the Board or the Committee from time to time. (m)
“Disability” means, unless in the case of a particular Award the applicable
Award agreement states otherwise, shall have the meaning ascribed to such term
in the Participant’s Employment Agreement, and if not so defined, or if no such
Employment Agreement exists, “Disability” shall mean the Participant’s
inability, for a period of six (6) consecutive months or for an aggregate of
twelve (12) months in any twenty-four (24) consecutive month period, to perform
Executive’s employment duties as a result of the Executive becoming physically
or mentally incapacitated, as determined in good faith by the Board. Any
determination of whether Disability exists shall be made by the Committee in its
sole discretion. (n) “Effective Date” means July 1, 2013. (o) “Eligible
Director” means a person who is (i) a “non-employee director” within the meaning
of Rule 16b-3 under the Exchange Act, (ii) an “outside director” within the
meaning of Section 162(m) of the Code and (iii) an “independent director” under
the rules of any securities exchange or inter-dealer quotation system on which
the shares of Common Stock is listed or quoted, or a person meeting any similar
requirement under any similar rule or regulation. (p) “Eligible Person” means
any (i) individual employed by the Company or an Affiliate; provided, however,
that no such employee covered by a collective bargaining agreement shall be an
Eligible Person unless and to the extent that such eligibility is set forth in
such collective bargaining agreement or in an agreement or instrument relating
thereto; (ii) director or officer of the Company or an Affiliate; (iii)
consultant or advisor to the Company or an Affiliate who may be offered
securities registrable pursuant to a registration statement on Form S-8 under
the Securities Act; or (iv) any prospective employees, directors, officers,
consultants or advisors who have accepted offers of employment or consultancy
from the Company or its Affiliates (and would satisfy the provisions of clauses
(i) through (iii) above once he or she begins employment with or providing
services to the Company or its Affiliates), who, in the case of each of clauses
(i) through (iv) above has entered into an Award agreement or who has received
written notification from the Committee or its designee that they have been
selected to participate in the Plan. Solely for purposes of this Section 2(p),
“Affiliate” shall be limited to (1) a Subsidiary, (2) any Parent Corporation,
(3) any corporation, trade or business 50% or more of the combined voting power
of such entity’s outstanding securities is directly or indirectly controlled by
the Company or any Subsidiary or Parent Corporation, (4) any corporation, trade
or business which directly or indirectly controls 50% or more of the combined
voting power of the outstanding securities of the Company and (5) any other
entity in which the Company or any Subsidiary or Parent Corporation has a
material equity interest and which is designated as an “Affiliate” by the
Committee. (q) “Employment” means (i) a Participant’s employment if the
Participant is an employee of the Company or any of its Affiliates or
Subsidiaries (or Parent or one of its Subsidiaries), (ii) a Participant’s
services as an advisor, if the Participant is an advisor to the Company or any
of its Affiliates or Subsidiaries (or Parent or one of its Subsidiaries), and
(iii) a 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc004.jpg]
4 Participant’s services as a non-employee director, if the Participant is a
non-employee member of the Board or Parent Board. (r) “Employment Agreement”
means the employment agreement entered into by and between the Participant and
the Company or one of its Affiliates or Subsidiaries, as may be amended,
modified or supplemented from time to time. (s) “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and any successor thereto.
Reference in the Plan to any section of (or rule promulgated under) the Exchange
Act shall be deemed to include any rules, regulations or other interpretative
guidance under such section or rule, and any amendments or successor provisions
to such section, rules, regulations or guidance. (t) “Exercise Price” means the
exercise price per share of Common Stock for each Option. (u) “Fair Market
Value” means, on a given date, (i) if the Common Stock is listed on a national
securities exchange, the closing price of the Common Stock reported on the
primary exchange on which the Common Stock is listed and traded on such date,
or, if there are no such sales on that date, then on the last preceding date on
which such sales were reported; (ii) if the Common Stock is not listed on any
national securities exchange but is quoted in an inter-dealer quotation system
on a last-sale basis, the average between the closing bid price and ask price
reported on such date, or, if there is no such sale on that date, then on the
last preceding date on which a sale was reported; or (iii) if the Common Stock
is not listed on a national securities exchange or quoted in an inter-dealer
quotation system on a last-sale basis, the amount determined by the Parent Board
(or, after a Public Offering, the Committee) in good faith to be the fair market
value of the Common Stock. (v) “Group” means “group” as such term is used for
purposes of Section 13(d) or 14(d) of the Exchange Act (or any successor section
thereto). (w) “Immediate Family Member” means any person who is a “family
member” of the Participant, as such term is used in the instructions to Form S-8
under the Securities Act or any successor form of registration statement
promulgated by the Securities and Exchange Commission. (x) “Incentive Stock
Option” means an Option which is designated by the Committee as an incentive
stock option as described in Section 422 of the Code and otherwise meets the
requirements set forth in the Plan. (y) “Indemnifiable Person” shall have the
meaning set forth in Section 4(e) of the Plan. (z) “Negative Discretion” shall
mean the discretion authorized by the Plan to be applied by the Committee to
eliminate or reduce the size of a Performance Compensation Award consistent with
Section 162(m) of the Code. 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc005.jpg]
5 (aa) “Nonqualified Stock Option” means an Option which is not designated by
the Committee as an Incentive Stock Option. (bb) “Non-Employee Director” means a
member of the Board who is not an employee of the Company or any Affiliate or
Subsidiary. (cc) “Option” means an Award granted under Section 7 of the Plan.
(dd) “Option Period” has the meaning given such term in Section 7(c) of the
Plan. (ee) “Other Stock-Based Award” means an Award granted under Section 10 of
the Plan. (ff) “Parent” means 313 Acquisition LLC, a Delaware limited liability
company. (gg) “Parent Board” means the Board of Managers of Parent. (hh) “Parent
Corporation” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code. (ii) “Participant” means an Eligible Person who has
been selected by the Committee to participate in the Plan and to receive an
Award pursuant to the Plan. (jj) “Performance Compensation Award” shall mean any
Award designated by the Committee as a Performance Compensation Award pursuant
to Section 11 of the Plan. (kk) “Performance Criteria” shall mean the criterion
or criteria that the Committee shall select for purposes of establishing the
Performance Goals for a Performance Period with respect to any Performance
Compensation Award under the Plan. (ll) “Performance Formula” shall mean, for a
Performance Period, the one or more objective formulae applied against the
relevant Performance Goal to determine, with regard to the Performance
Compensation Award of a particular Participant, whether all, some portion but
less than all, or none of the Performance Compensation Award has been earned for
the Performance Period. (mm) “Performance Goals” shall mean, for a Performance
Period, the one or more goals established by the Committee for the Performance
Period based upon the Performance Criteria. (nn) “Performance Period” shall mean
the one or more periods of time of not less than twelve (12) months, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to, and
the payment of, a Performance Compensation Award. (oo) “Permitted Transferee”
shall have the meaning set forth in Section 14(b) of the Plan.
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc006.jpg]
6 (pp) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act. (qq) “Plan” means this Vivint
Group, Inc. Amended and Restated 2013 Omnibus Incentive Plan. (rr) “Public
Offering” means a sale of shares of Common Stock of the Company, any parent
entity owning 100% of the shares of Common Stock of the Company, or any
Subsidiary of the Company owning all or substantially all of the assets of the
Company and its Subsidiaries to the public in an underwritten offering pursuant
to an effective registration statement filed with the SEC pursuant to the
Securities Act, provided that a Public Offering shall not include an offering
made in connection with a business acquisition or combination or an employee
benefit plan. (ss) “Restricted Period” means the period of time determined by
the Committee during which an Award is subject to restrictions or, as
applicable, the period of time within which performance is measured for purposes
of determining whether an Award has been earned. (tt) “Restricted Stock” means
Common Stock, subject to certain specified restrictions (including, without
limitation, a requirement that the Participant remain continuously employed or
provide continuous services for a specified period of time), granted under
Section 9 of the Plan. (uu) “Restricted Stock Unit” means an unfunded and
unsecured promise to deliver shares of Common Stock, cash, other securities or
other property, subject to certain restrictions (including, without limitation,
a requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 9 of
the Plan. (vv) “Restrictive Covenant Violation” means the Participant’s breach
of any provision of any agreement (including any Award agreement) with Parent,
the Company or any of their respective Affiliates or Subsidiaries (whether
currently in existence or arising in the future from time to time, and whether
entered into pursuant to the Plan or otherwise) containing covenants regarding
non-competition, non-solicitation, non-disparagement and/or non-disclosure
obligations (collectively, “Restrictive Covenants”). (ww) “SAR Period” has the
meaning given such term in Section 8(c) of the Plan. (xx) “Securities Act” means
the Securities Act of 1933, as amended, and any successor thereto. Reference in
the Plan to any section of (or rule promulgated under) the Securities Act shall
be deemed to include any rules, regulations or other interpretative guidance
under such section or rule, and any amendments or successor provisions to such
section, rules, regulations or guidance. (yy) “Service Recipient” means, with
respect to a Participant holding a given Award, either the Company or an
Affiliate or Subsidiary of the Company by which the original recipient of such
Award is, or following a Termination was most recently, principally employed
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc007.jpg]
7 or to which such original recipient provides, or following a Termination was
most recently providing, services, as applicable. (zz) “Stock Appreciation
Right” or “SAR” means an Award granted under Section 8 of the Plan. (aaa)
“Stockholders’ Agreement” means any agreement of one or more stockholders of the
Company (or the issuer of Alternative Equity) designated as a “Management
Stockholders Agreement” by the Committee from time to time, as may be amended or
supplemented from time to time in accordance with the terms thereof. (bbb)
“Strike Price” means the strike price per share of Common Stock for each SAR.
(ccc) “Subsidiary” means, with respect to any specified Person: (i) any
corporation, limited liability corporation, association or other business entity
of which more than 50% of the total voting power of shares of such entity’s
voting securities (without regard to the occurrence of any contingency and after
giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and (ii) any partnership (or any comparable
foreign entity) (A) the sole general partner (or functional equivalent thereof)
or the managing general partner of which is such Person or Subsidiary of such
Person or (B) the only general partners (or functional equivalents thereof) of
which are that Person or one or more Subsidiaries of that Person (or any
combination thereof). (ddd) “Substitute Award” has the meaning given such term
in Section 5(e). (eee) “Sub Plans” means, any sub-plan to this Plan that has
been adopted by the Board or the Committee for the purpose of permitting the
offering of Awards to employees of certain Designated Foreign Subsidiaries or
otherwise outside the United States of America, with each such sub-plan designed
to comply with local laws applicable to offerings in such foreign jurisdictions.
Although any Sub Plan may be designated a separate and independent plan from the
Plan in order to comply with applicable local laws, the Absolute Share Limit
shall apply in the aggregate to the Plan and any Sub Plan adopted hereunder.
(fff) “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient. 3. Effective Date; Duration.
The Plan shall be effective as of the Effective Date. The expiration date of the
Plan, on and after which date no Awards may be granted hereunder, shall be the
tenth (10th) anniversary of the Effective Date; provided, however, that such
expiration shall not affect Awards then outstanding, and the terms and
conditions of the Plan shall continue to apply to such Awards. 4.
Administration. 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc008.jpg]
8 (a) The Committee shall administer the Plan. To the extent required to comply
with the provisions of Rule 16b-3 promulgated under the Exchange Act (if the
Board is not acting as the Committee under the Plan) or necessary to obtain the
exception for performance-based compensation under Section 162(m) of the Code,
in each case to the extent applicable to the Company at the time of any action,
it is intended that each member of the Committee shall, at the time he or she
takes any such action with respect to an Award under the Plan, be an Eligible
Director. However, the fact that a Committee member shall fail to qualify as an
Eligible Director shall not invalidate any Award granted by the Committee that
is otherwise validly granted under the Plan. (b) Subject to the provisions of
the Plan and applicable law, the Committee shall have the sole and plenary
authority, in addition to other express powers and authorizations conferred on
the Committee by the Plan, to: (i) designate Participants; (ii) determine the
type or types of Awards to be granted to a Participant; (iii) determine the
number of shares of Common Stock to be covered by, or with respect to which
payments, rights, or other matters are to be calculated in connection with,
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, shares of Common Stock, other securities, other Awards or
other property, or canceled, forfeited, or suspended and the method or methods
by which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances the
delivery of cash, shares of Common Stock, other securities, other Awards or
other property and other amounts payable with respect to an Award shall be
deferred either automatically or at the election of the Participant or of the
Committee; (vii) interpret, administer, reconcile any inconsistency in, correct
any defect in and/or supply any omission in the Plan and any instrument or
agreement relating to, or Award granted under, the Plan; (viii) establish,
amend, suspend, or waive any rules and regulations and appoint such agents as
the Committee shall deem appropriate for the proper administration of the Plan;
and (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. (c)
Except to the extent prohibited by applicable law or the applicable rules and
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company are listed or traded, the Committee may allocate
all or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. The Committee may revoke any such
allocation or delegation at any time. Without limiting the generality of the
foregoing, the Committee may delegate to one or more officers of the Company or
any Affiliate or Subsidiary the authority to act on behalf of the Committee with
respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Committee herein, and which may
be so delegated as a matter of law, except for grants of Awards to persons (i)
who are non-employee members of the Board or otherwise are subject to Section 16
of the Exchange Act or (ii) who are, or who are reasonably expected to be,
“covered employees” for purposes of Section 162(m) of the Code. (d) Unless
otherwise expressly provided in the Plan, all designations, determinations,
interpretations, and other decisions under or with respect to the Plan or any
Award or any documents evidencing Awards granted pursuant to the Plan shall be
within the sole discretion of 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc009.jpg]
9 the Committee, may be made at any time and shall be final, conclusive and
binding upon all persons or entities, including, without limitation, the
Company, any Affiliate, any Participant, any holder or beneficiary of any Award,
and any stockholder of the Company. (e) No member of the Board, the Committee or
any employee or agent of the Company (each such person, an “Indemnifiable
Person”) shall be liable for any action taken or omitted to be taken or any
determination made with respect to the Plan or any Award hereunder (unless
constituting fraud or a willful criminal act or omission). Each Indemnifiable
Person shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense (including attorneys’ fees) that may be
imposed upon or incurred by such Indemnifiable Person in connection with or
resulting from any action, suit or proceeding to which such Indemnifiable Person
may be a party or in which such Indemnifiable Person may be involved by reason
of any action taken or omitted to be taken or determination made under the Plan
or any Award agreement and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval, in settlement thereof, or paid
by such Indemnifiable Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnifiable Person, and the Company shall
advance to such Indemnifiable Person any such expenses promptly upon written
request (which request shall include an undertaking by the Indemnifiable Person
to repay the amount of such advance if it shall ultimately be determined as
provided below that the Indemnifiable Person is not entitled to be indemnified);
provided that the Company shall have the right, at its own expense, to assume
and defend any such action, suit or proceeding and once the Company gives notice
of its intent to assume the defense, the Company shall have sole control over
such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled under the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, individual indemnification agreement or contract or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless. (f) Notwithstanding anything to the
contrary contained in the Plan, the Board may, in its sole discretion, at any
time and from time to time, grant Awards and administer the Plan with respect to
such Awards. Any such actions by the Board shall be subject to the applicable
rules of any securities exchange or inter-dealer quotation system on which the
shares of Common Stock is listed or quoted. In any such case, the Board shall
have all the authority granted to the Committee under the Plan. 5. Grant of
Awards; Shares Subject to the Plan; Limitations. (a) The Committee may, from
time to time, grant Awards to one or more Eligible Persons.
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc010.jpg]
10 (b) Awards granted under the Plan shall be subject to the following
limitations: (i) subject to Section 12 of the Plan, no more than 80,640,142
shares of Common Stock (the “Absolute Share Limit”) shall be available for
Awards under the Plan; (ii) subject to Section 12 of the Plan, no more than the
number of shares of Common Stock equal to the Absolute Share Limit may be
delivered in the aggregate pursuant to the exercise of Incentive Stock Options
granted under the Plan; and (iii) following a Public Offering, (A) subject to
Section 12 of the Plan, grants of Options or SARs under the Plan in respect of
no more than 27,431,460 shares of Common Stock may be made to any individual
Participant during any single fiscal year of the Company (for this purpose, if a
SAR is granted in tandem with an Option (such that the SAR expires with respect
to the number of shares of Common Stock for which the Option is exercised), only
the shares of Common Stock underlying the Option shall count against this
limitation); (B) subject to Section 12 of the Plan, no more than 27,431,460
shares of Common Stock may be delivered in respect of Performance Compensation
Awards denominated in shares of Common Stock granted pursuant to Section 11 of
the Plan to any individual Participant for a single fiscal year during a
Performance Period (or with respect to each single fiscal year in the event a
Performance Period extends beyond a single fiscal year), or in the event such
share denominated Performance Compensation Award is paid in cash, other
securities, other Awards or other property, no more than the Fair Market Value
of such shares of Common Stock on the last day of the Performance Period to
which such Award relates; (C) the maximum amount that can be paid to any
individual Participant for a single fiscal year during a Performance Period (or
with respect to each single fiscal year in the event a Performance Period
extends beyond a single fiscal year) pursuant to a Performance Compensation
Award denominated in cash (described in Section 11(a) of the Plan) shall be
$2,000,000; and (D) the maximum number of shares of Common Stock subject to
Awards granted during a single fiscal year to any non- employee director, taken
together with any cash fees paid to such non-employee director during any single
fiscal year, shall not exceed $2,000,000 in total value (calculating the value
of any such Awards based on the grant date fair value of such Awards for
financial reporting purposes and excluding, for this purpose, the value of any
dividend equivalent payments paid pursuant to any Award granted in a previous
fiscal year. (c) Other than with respect to Substitute Awards, to the extent
that an Award expires or is canceled, forfeited, terminated, or otherwise is
settled without a delivery to the Participant of the full number of shares of
Common Stock to which the Award related (or a cash amount in respect thereof),
the undelivered shares of Common Stock will again be available for grant. Shares
of Common Stock withheld in payment of the exercise price or taxes relating to
an Award and shares of Common Stock equal to the number of shares of Common
Stock surrendered in payment of any Exercise Price or Strike Price shall be
deemed to constitute shares of Common Stock not delivered to the Participant and
shall be deemed to again be available for Awards under the Plan; provided,
however, that such shares of Common Stock shall not become available for
issuance hereunder if either (i) the applicable shares of Common Stock are
withheld or surrendered following the termination of the Plan or (ii) at the
time the applicable shares of Common Stock are withheld or surrendered, it would
constitute a material revision of the Plan subject to stockholder approval under
any then-applicable rules of the national securities exchange on which the
shares of Common Stock are listed. 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc011.jpg]
11 (d) Shares of Common Stock delivered by the Company in settlement of Awards
may be authorized and unissued shares, shares held in the treasury of the
Company, shares purchased on the open market or by private purchase or a
combination of the foregoing. (e) Awards may, in the sole discretion of the
Committee, be granted under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by an entity directly or indirectly
acquired by the Company or with which the Company combines (“Substitute
Awards”). Substitute Awards shall not be counted against the Absolute Share
Limit; provided, that Substitute Awards issued in connection with the assumption
of, or in substitution for, outstanding options intended to qualify as
“incentive stock options” within the meaning of Section 422 of the Code shall be
counted against the aggregate number of shares of Common Stock available for
Awards of Incentive Stock Options under the Plan. Subject to applicable stock
exchange requirements, available shares of Common Stock under a stockholder
approved plan of an entity directly or indirectly acquired by the Company or
with which the Company combines (as appropriately adjusted to reflect the
acquisition or combination transaction) may be used for Awards under the Plan
and shall not reduce the number of shares of Common Stock available for delivery
under the Plan. 6. Eligibility. Participation in the Plan shall be limited to
Eligible Persons. 7. Options. (a) General. Each Option granted under the Plan
shall be evidenced by an Award agreement, in written or electronic form, which
agreement need not be the same for each Participant. Each Option so granted
shall be subject to the conditions set forth in this Section 7, and to such
other conditions not inconsistent with the Plan as may be reflected in the
applicable Award agreement. All Options granted under the Plan shall be
Nonqualified Stock Options unless the applicable Award agreement expressly
states that the Option is intended to be an Incentive Stock Option. Incentive
Stock Options shall be granted only to Eligible Persons who are employees of the
Company and its Affiliates, and no Incentive Stock Option shall be granted to
any Eligible Person who is ineligible to receive an Incentive Stock Option under
the Code. No Option shall be treated as an Incentive Stock Option unless the
Plan has been approved by the stockholders of the Company in a manner intended
to comply with the stockholder approval requirements of Section 422(b)(1) of the
Code, provided that any Option intended to be an Incentive Stock Option shall
not fail to be effective solely on account of a failure to obtain such approval,
but rather such Option shall be treated as a Nonqualified Stock Option unless
and until such approval is obtained. In the case of an Incentive Stock Option,
the terms and conditions of such grant shall be subject to and comply with such
rules as may be prescribed by Section 422 of the Code. If for any reason an
Option intended to be an Incentive Stock Option (or any portion thereof) shall
not qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan. (b) Exercise
Price. Except as otherwise provided by the Committee in the case of Substitute
Awards, the Exercise Price per share of Common Stock for each Option shall not
be less than 100% of the Fair Market Value of such share (determined as of the
Date of Grant); provided, however, that in the case of an Incentive Stock Option
granted to an employee who, at 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc012.jpg]
12 the time of the grant of such Option, owns stock representing more than 10%
of the voting power of all classes of stock of the Company or any Affiliate, the
Exercise Price per share shall be no less than 110% of the Fair Market Value per
share on the Date of Grant. (c) Vesting and Expiration. (i) Options shall vest
and become exercisable in such manner and on such date or dates determined by
the Committee and shall expire after such period, not to exceed ten years, as
may be determined by the Committee (the “Option Period”); provided, that other
than in the case of an Incentive Stock Option , if following a Public Offering
the Option Period would expire at a time when trading in the shares of Common
Stock is prohibited by the Company’s insider trading policy (or Company-imposed
“blackout period”), the Option Period shall be automatically extended until the
thirtieth (30th) day following the expiration of such prohibition; provided,
however, that in no event shall the Option Period exceed five (5) years from the
Date of Grant in the case of an Incentive Stock Option granted to a Participant
who on the Date of Grant owns stock representing more than 10% of the voting
power of all classes of stock of the Company or any Affiliate. (ii) Unless
otherwise provided by the Committee, in the event of (A) a Participant’s
Termination by the Company for Cause, all outstanding Options granted to such
Participant shall immediately terminate and expire, (B) a Participant’s
Termination due to death or Disability, each outstanding unvested Option granted
to such Participant shall immediately terminate and expire, and each outstanding
vested Option shall remain exercisable for one (1) year thereafter (but in no
event beyond the expiration of the Option Period) and (C) a Participant’s
Termination for any other reason, each outstanding unvested Option granted to
such Participant shall immediately terminate and expire, and each outstanding
vested Option shall remain exercisable for sixty (60) days thereafter (but in no
event beyond the expiration of the Option Period), or such other period as
specified by the Committee in the applicable Award agreement. (d) Method of
Exercise and Form of Payment. (i) No shares of Common Stock shall be delivered
pursuant to any exercise of an Option until payment in full of the Exercise
Price therefor is received by the Company and the Participant has paid to the
Company an amount equal to any Federal, state, local and non-U.S. income and
employment taxes required to be withheld in accordance with Section 14(d)
hereof. Options which have become exercisable may be exercised (in whole or in
part) by delivery of written or electronic notice of exercise to the Company (or
electronic or telephonic instructions to the extent provided by the Committee)
at its principal office of intent to so exercise (an “Exercise Notice”),
provided, that an Option may be exercised with respect to whole shares of Common
Stock only, and provided, further, that any fractional shares of Common Stock
shall be settled in cash. The Exercise Notice shall specify the number of shares
of Common Stock for which the Option is being exercised and shall be accompanied
by payment in full of the Exercise Price. 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc013.jpg]
13 (ii) The payment of the Exercise Price may be made at the election of the
Participant (A)in cash or its equivalent (e.g., by check or, if permitted by the
Committee, a full-recourse promissory note), or (B)if permitted by the
Committee, (1) in shares of Common Stock having a Fair Market Value equal to the
aggregate Exercise Price for the shares of Common Stock being purchased and
satisfying such other reasonable requirements as may be imposed by the
Committee; provided, that such shares of Common Stock have been held by the
Participant for any period as established from time to time by the Committee in
order to avoid adverse accounting treatment applying generally accepted
accounting principles and provided, further, that such shares of Common Stock
are not subject to any pledge or other security interest, (2) partly in cash and
partly in such shares of Common Stock, (3) if there is a public market for the
shares of Common Stock at such time, to the extent permitted by the Committee
and subject to such rules as may be established by the Committee, through the
delivery of irrevocable instructions to a broker to sell shares of Common Stock
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such sale equal to the aggregate Exercise Price
for such shares of Common Stock being purchased, or (4) using a net settlement
mechanism whereby the number of shares of Common Stock delivered upon the
exercise of the Option will be reduced by a number of shares of Common Stock
that has a Fair Market Value equal to the Exercise Price. A Participant shall
not have any rights to dividends or other rights of a stockholder with respect
to shares of Common Stock subject to an Option until the Participant has given
written notice of exercise of the Option, paid in full for such shares and, if
applicable, has satisfied any other conditions imposed by the Committee pursuant
to the Plan. (e) Notification upon Disqualifying Disposition of an Incentive
Stock Option. Each Participant awarded an Incentive Stock Option under the Plan
shall notify the Company in writing immediately after the date he or she makes a
disqualifying disposition of any shares of Common Stock acquired pursuant to the
exercise of such Incentive Stock Option. A disqualifying disposition is any
disposition (including, without limitation, any sale) of such shares of Common
Stock before the later of (i) two (2) years after the Date of Grant of the
Incentive Stock Option or (ii) one (1) year after the date of exercise of the
Incentive Stock Option. The Company may, if determined by the Committee and in
accordance with procedures established by the Committee, retain possession, as
agent for the applicable Participant, of any shares of Common Stock acquired
pursuant to the exercise of an Incentive Stock Option until the end of the
period described in the preceding sentence, subject to complying with any
instructions from such Participant as to the sale of such shares of Common
Stock. (f) Compliance With Laws, etc. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise an Option in a manner which the
Committee determines would violate the Sarbanes-Oxley Act of 2002, or any other
applicable law or the applicable rules and regulations of the Securities and
Exchange Commission or the applicable rules and regulations of any securities
exchange or inter-dealer quotation system on which the securities of the Company
are listed or traded. 8. Stock Appreciation Rights.
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc014.jpg]
14 (a) General. Each SAR granted under the Plan shall be evidenced by an Award
agreement. Each SAR so granted shall be subject to the conditions set forth in
this Section 8, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award agreement. Any Option granted under the
Plan may include tandem SARs. The Committee also may award SARs to Eligible
Persons independent of any Option. (b) Strike Price. Except as otherwise
provided by the Committee in the case of Substitute Awards, the Strike Price per
share of Common Stock for each SAR shall not be less than 100% of the Fair
Market Value of such share (determined as of the Date of Grant). Notwithstanding
the foregoing, a SAR granted in tandem with (or in substitution for) an Option
previously granted shall have a Strike Price equal to the Exercise Price of the
corresponding Option. (c) Vesting and Expiration. (i) A SAR granted in
connection with an Option shall become exercisable and shall expire according to
the same vesting schedule and expiration provisions as the corresponding Option.
A SAR granted independent of an Option shall vest and become exercisable and
shall expire in such manner and on such date or dates determined by the
Committee and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “SAR Period”); provided, that following a
Public Offering, if the SAR Period would expire at a time when trading in the
shares of Common Stock is prohibited by the Company’s insider trading policy (or
Company- imposed “blackout period”), the SAR Period shall be automatically
extended until the thirtieth (30th) day following the expiration of such
prohibition. (ii) Unless otherwise provided by the Committee, in the event of
(A) a Participant’s Termination by the Company for Cause, all outstanding SARs
granted to such Participant shall immediately terminate and expire, (B) a
Participant’s Termination due to death or Disability, each outstanding unvested
SAR granted to such Participant shall immediately terminate and expire, and each
outstanding vested SAR shall remain exercisable for one (1) year thereafter (but
in no event beyond the expiration of the SAR Period) and (C) a Participant’s
Termination for any other reason, each outstanding unvested SAR granted to such
Participant shall immediately terminate and expire, and each outstanding vested
SAR shall remain exercisable for ninety (90) days thereafter (but in no event
beyond the expiration of the SAR Period), or such other period as specified by
the Committee in the applicable Award agreement. (d) Method of Exercise. SARs
that have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company in accordance with the terms of the
Award, specifying the number of SARs to be exercised and the date on which such
SARs were awarded. (e) Payment/Settlement. Upon the exercise of a SAR, the
Company shall (or shall cause Parent to) pay to the Participant an amount equal
to the number of shares of Common Stock subject to the SAR that are being
exercised multiplied by the excess, if any, of the Fair Market Value of one (1)
share of Common Stock on the exercise date over the Strike Price, less
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc015.jpg]
15 an amount equal to any Federal, state, local and non-U.S. income and
employment taxes required to be withheld. As determined by the Committee, the
Company or Parent shall pay such amount in (w) cash, (x) shares of Common Stock
valued at Fair Market Value, (y) shares of Common Stock or units of capital
stock of Parent or one of its majority-owned Subsidiaries (“Alternative Equity”)
valued at Fair Market Value (measured as though all references to shares of
Common Stock in such definition of “Fair Market Value” were replaced with
Alternative Equity) or (z) any combination thereof. Any fractional shares of
Common Stock or Alternative Equity may be settled in cash, at the Committee’s
election. For the avoidance of doubt, it is the expectation of the Committee
that all SARs will generally be settled in shares of Common Stock or Alternative
Equity issued by Parent or another majority parent entity to the Company. (f)
Substitution of SARs for Nonqualified Stock Options. The Committee shall have
the authority in its sole discretion to substitute, without the consent of the
affected Participant or any holder or beneficiary of SARs, SARs settled in
shares of Common Stock or Alternative Equity (or settled in shares of Common
Stock or cash in the sole discretion of the Committee) for outstanding
Nonqualified Stock Options, provided that (i) the substitution shall not
otherwise result in a modification of the terms of any such Nonqualified Stock
Option, (ii) the number of shares of Common Stock underlying the substituted
SARs shall be the same as the number of shares of Common Stock underlying such
Nonqualified Stock Options and (iii) the Strike Price of the substituted SARs
shall be equal to the Exercise Price of such Nonqualified Stock Options;
provided, however, that if, in the opinion of the Company’s independent public
auditors, the foregoing provision creates adverse accounting consequences for
the Company, such provision shall be considered null and void. 9. Restricted
Stock and Restricted Stock Units. (a) General. Each grant of Restricted Stock
and Restricted Stock Units shall be evidenced by an Award agreement. Each
Restricted Stock and Restricted Stock Unit grant shall be subject to the
conditions set forth in this Section 9, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
agreement. (b) Stock Certificates and Book Entry; Escrow or Similar Arrangement.
Upon the grant of Restricted Stock, the Committee shall cause a stock
certificate registered in the name of the Participant to be issued or shall
cause share(s) of Common Stock to be registered in the name of the Participant
and held in book-entry form subject to the Company’s directions and, if the
Committee determines that the Restricted Stock shall be held by the Company or
in escrow rather than delivered to the Participant pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate stock
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute and deliver (in a manner
permitted under Section 14(a) or as otherwise determined by the Committee) an
agreement evidencing an Award of Restricted Stock and, if applicable, an escrow
agreement and blank stock power within the amount of time specified by the
Committee, the Award shall be null and void. Subject to the restrictions set
forth in this Section 9 and the applicable Award agreement, the Participant
generally shall have the rights and privileges of a stockholder as to such
Restricted Stock, including without limitation the right to vote such Restricted
Stock (provided that if the lapsing of restrictions with
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc016.jpg]
16 respect to any grant of Restricted Stock is contingent on satisfaction of
performance conditions (other than or in addition to the passage of time), any
dividends payable on such shares of Restricted Stock shall be held by the
Company and delivered (without interest) to the Participant within fifteen (15)
days following the date on which the restrictions on such Restricted Stock lapse
(and the right to any such accumulated dividends shall be forfeited upon the
forfeiture of the Restricted Stock to which such dividends relate). To the
extent shares of Restricted Stock are forfeited, any stock certificates issued
to the Participant evidencing such shares shall be returned to the Company, and
all rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company.
(c) Vesting; Acceleration of Lapse of Restrictions. The Restricted Period with
respect to Restricted Stock and Restricted Stock Units shall lapse in such
manner and on such date or dates determined by the Committee, and the Committee
shall determine the treatment of the unvested portion of Restricted Stock and
Restricted Stock Units upon termination of employment or service of the
Participant granted the applicable Award. (d) Delivery of Restricted Stock and
Settlement of Restricted Stock Units. (i) Upon the expiration of the Restricted
Period with respect to any shares of Restricted Stock, the restrictions set
forth in the applicable Award agreement shall be of no further force or effect
with respect to such shares, except as set forth in the applicable Award
agreement. If an escrow arrangement is used, upon such expiration, the Company
shall deliver to the Participant, or his or her beneficiary, without charge, the
stock certificate (or, if applicable, a notice evidencing a book entry notation)
evidencing the shares of Restricted Stock which have not then been forfeited and
with respect to which the Restricted Period has expired (rounded down to the
nearest full share). Dividends, if any, that may have been withheld by the
Committee and attributable to any particular share of Restricted Stock shall be
distributed to the Participant in cash or, at the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value (on the date of
distribution) equal to the amount of such dividends, upon the release of
restrictions on such share and, if such share is forfeited, the Participant
shall have no right to such dividends. (ii) Unless otherwise provided by the
Committee in an Award agreement, upon the expiration of the Restricted Period
with respect to any outstanding Restricted Stock Units, the Company shall
deliver to the Participant, or his or her beneficiary, without charge, one (1)
share of Common Stock (or other securities or other property, as applicable) for
each such outstanding Restricted Stock Unit; provided, however, that the
Committee may, in its sole discretion, elect to (i) pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common Stock in respect
of such Restricted Stock Units or (ii) defer the delivery of shares of Common
Stock (or cash or part Common Stock and part cash, as the case may be) beyond
the expiration of the Restricted Period if such extension would not cause
adverse tax consequences under Section 409A of the Code. If a cash payment is
made in lieu of delivering shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the shares of Common Stock as of the
date on which the Restricted Period lapsed with respect to such
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc017.jpg]
17 Restricted Stock Units. To the extent provided in an Award agreement, the
holder of outstanding Restricted Stock Units shall be entitled to be credited
with dividend equivalent payments (upon the payment by the Company of dividends
on shares of Common Stock) either in cash or, at the sole discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of such dividends (and interest may, at the sole discretion of the
Committee, be credited on the amount of cash dividend equivalents at a rate and
subject to such terms as determined by the Committee), which accumulated
dividend equivalents (and interest thereon, if applicable) shall be payable at
the same time as the underlying Restricted Stock Units are settled following the
release of restrictions on such Restricted Stock Units, and, if such Restricted
Stock Units are forfeited, the Participant shall have no right to such dividend
equivalent payments. (e) Legends on Restricted Stock. Each certificate
representing Restricted Stock awarded under the Plan, if any, shall bear a
legend substantially in the form of the following, in addition to any other
information the Company deems appropriate, until the lapse of all restrictions
with respect to such shares of Common Stock: TRANSFER OF THIS CERTIFICATE AND
THE SHARES REPRESENTED HEREBY IS RESTRICTED PURSUANT TO THE TERMS OF THE VIVINT
GROUP, INC. AMENDED AND RESTATED 2013 OMNIBUS INCENTIVE PLAN AND A RESTRICTED
STOCK AWARD AGREEMENT, BETWEEN VIVINT GROUP, INC. AND PARTICIPANT. A COPY OF
SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF
VIVINT GROUP, INC. 10. Other Stock-Based Awards. The Committee may issue
unrestricted shares of Common Stock, rights to receive grants of Awards at a
future date, or other Awards denominated in shares of Common Stock (including,
without limitation, performance shares or performance units), under the Plan to
Eligible Persons, alone or in tandem with other Awards, in such amounts as the
Committee shall from time to time in its sole discretion determine. Each Other
Stock-Based Award granted under the Plan shall be evidenced by an Award
agreement. Each Other Stock-Based Award so granted shall be subject to such
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement. 11. Performance Compensation Awards. (a) General. The Committee
shall have the authority, at or before the time of grant of any Award, to
designate such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, to the extent
applicable to the Company following a Public Offering. The Committee shall also
have the authority to make an award of a cash bonus to any Participant and
designate such Award as a Performance Compensation Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, to the extent
applicable to the Company following a Public Offering. Notwithstanding anything
in the Plan to the contrary, if the Company determines that
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc018.jpg]
18 a Participant who has been granted an Award designated as a Performance
Compensation Award is not (or is no longer) a “covered employee” (within the
meaning of Section 162(m) of the Code) at any time when Section 162(m) of the
Code is applicable to the Company, the terms and conditions of such Award may be
modified without regard to any restrictions or limitations set forth in this
Section 11 (but subject otherwise to the provisions of Section 13 of the Plan).
(b) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have sole
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), define in an objective fashion the
manner of calculating the Performance Criteria it selects to use for such
Performance Goal(s), and the kind(s) and/or level(s) of the Performance Goals(s)
that is (are) to apply and the Performance Formula. The Committee shall, with
regard to the Performance Compensation Awards to be issued for such Performance
Period, exercise its discretion with respect to each of the matters enumerated
in the immediately preceding sentence and record the same in writing and, if
such Performance Period includes any time during which Section 162(m) of the
Code is applicable to the Company, shall complete the foregoing within the first
ninety (90) days of a Performance Period (or, within any other maximum period
allowed under Section 162(m) of the Code). To the extent required under Section
162(m) of the Code, the Committee shall, within the first ninety (90) days of a
Performance Period (or, within any other maximum period allowed under Section
162(m) of the Code). (c) Performance Criteria. The Performance Criteria that
will be used to establish the Performance Goal(s) may be based on the attainment
of specific levels of performance of the Company (and/or one or more Affiliates,
divisions or operational and/or business units, product lines, brands, business
segments, administrative departments, or any combination of the foregoing). With
respect to any Performance Period that covers any period of time during which
Section 162(m) of the Code is applicable to the Company, the Performance
Criteria shall be limited to the following: (i) net earnings or net income
(before or after taxes); (ii) basic or diluted earnings per share (before or
after taxes); (iii) net revenue or net revenue growth; (iv) gross revenue or
gross revenue growth, gross profit or gross profit growth; (v) net operating
profit (before or after taxes); (vi) return measures (including, but not limited
to, return on investment, assets, capital, employed capital, invested capital,
equity, or sales); (vii) cash flow measures (including, but not limited to,
operating cash flow, free cash flow, and cash flow return on capital), which may
but are not required to be measured on a per share basis; (viii) earnings before
or after taxes, interest, depreciation and/or amortization (including EBIT and
EBITDA); (ix) gross or net operating margins; (x) productivity ratios; (xi)
share price (including, but not limited to, growth measures and total
stockholder return); (xii) expense targets or cost reduction goals, general and
administrative expense savings; (xiii) operating efficiency; (xiv) objective
measures of customer satisfaction; (xv) working capital targets; (xvi) measures
of economic value added or other ‘value creation’ metrics; (xvii) inventory
control; (xviii) enterprise value; (xix) sales; (xx) stockholder return; (xxi)
client retention; (xxii) competitive market metrics; (xxiii) employee retention;
(xxiv) timely completion of new product rollouts; (xxv) timely launch of new
facilities; (xxvi) strategic objectives; (xxvii) objective measures of personal
targets, goals or completion of projects (including but not limited to
succession and hiring projects, completion of specific acquisitions,
reorganizations or other corporate transactions or capital-raising transactions,
expansions of specific business 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc019.jpg]
19 operations and meeting divisional or project budgets); (xxviii) system-wide
revenues; (xxix) royalty income; (xxx) comparisons of continuing operations to
other operations; (xxxi) market share; (xxxii) cost of capital, debt leverage
year-end cash position or book value; (xxxiii) development of new product lines
and related revenue, sales and margin targets, franchisee growth and retention,
co-branding or international operations; or (xxxiv) any combination of the
foregoing. Any one or more of the Performance Criteria may be stated as a
percentage of another Performance Criteria, or used on an absolute or relative
basis to measure the performance of the Company and/or one or more Affiliates as
a whole or any divisions or operational and/or business units, product lines,
brands, business segments, administrative departments of the Company and/or one
or more Affiliates or any combination thereof, as the Committee may deem
appropriate, or any of the above Performance Criteria may be compared to the
performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices. The Committee also has the
authority to provide for accelerated vesting of any Award based on the
achievement of Performance Goals pursuant to the Performance Criteria specified
in this paragraph. (d) Modification of Performance Goal(s). In the event that
applicable tax and/or securities laws change to permit Committee discretion to
alter the governing Performance Criteria without obtaining stockholder approval
of such alterations, the Committee shall have sole discretion to make such
alterations without obtaining stockholder approval. Following the Public
Offering, at any time that Section 162(m) of the Code applies to any Performance
Compensation Awards, unless otherwise determined by the Committee at the time a
Performance Compensation Award is granted, the Committee shall, during the first
ninety (90) days of a Performance Period (or, within any other maximum period
allowed under Section 162(m) of the Code), or at any time thereafter to the
extent the exercise of such authority at such time would not cause the
Performance Compensation Awards granted to any Participant for such Performance
Period to fail to qualify as “performance-based compensation” under Section
162(m) of the Code, specify adjustments or modifications to be made to the
calculation of a Performance Goal for such Performance Period, based on and in
order to appropriately reflect the following events: (i) asset write-downs; (ii)
litigation, claims, judgments or settlements; (iii) the effect of changes in tax
laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs; (v)
extraordinary nonrecurring items as described in Accounting Standards
Codification Topic 225-20 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year; (vi) acquisitions or divestitures; (vii) any other specific,
unusual or nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; (ix) discontinued operations and
nonrecurring charges; and (x) a change in the Company’s fiscal year. (e) Payment
of Performance Compensation Awards. (i) Condition to Receipt of Payment. Unless
otherwise provided in the applicable Award agreement, a Participant must be
employed by the Company or one of its Affiliates or Subsidiaries on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc020.jpg]
20 (ii) Limitation. Unless otherwise provided in the applicable Award agreement,
a Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) all or some of the portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period based
on the application of the Performance Formula to such achieved Performance
Goals. (iii) Certification. Following the completion of a Performance Period,
the Committee shall review and certify in writing whether, and to what extent,
the Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the amount of each Participant’s Performance Compensation
Award actually payable for the Performance Period and, in so doing, may apply
Negative Discretion. (iv) Use of Negative Discretion. In determining the actual
amount of an individual Participant’s Performance Compensation Award for a
Performance Period, the Committee may reduce or eliminate the amount of the
Performance Compensation Award earned under the Performance Formula in the
Performance Period through the use of Negative Discretion. Unless otherwise
provided in the applicable Award agreement, the Committee shall not have the
discretion to (A) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained; or (B) increase a Performance
Compensation Award above the applicable limitations set forth in Section 5 of
the Plan. (f) Timing of Award Payments. Unless otherwise provided in the
applicable Award agreement, Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this Section
11. Any Performance Compensation Award that has been deferred shall not (between
the date as of which the Award is deferred and the payment date) increase (i)
with respect to a Performance Compensation Award that is payable in cash, by a
measuring factor for each fiscal year greater than a reasonable rate of interest
set by the Committee or (ii) with respect to a Performance Compensation Award
that is payable in shares of Common Stock, by an amount greater than the
appreciation of a share of Common Stock from the date such Award is deferred to
the payment date. Any Performance Compensation Award that is deferred and is
otherwise payable in shares of Common Stock shall be credited (during the period
between the date as of which the Award is deferred and the payment date) with
dividend equivalents (in a manner consistent with the methodology set forth in
the last sentence of Section 9(d)(ii)). 12. Changes in Capital Structure and
Similar Events. In the event of (a) any dividend or other distribution (whether
in the form of cash, shares of Common Stock, other securities or other property
and excluding any dividend or distribution used to satisfy indebtedness of
Parent and/or its Affiliates and Subsidiaries), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, split-off,
spin-off, combination, repurchase or exchange of shares of Common Stock or other
securities of the Company, issuance of warrants or other rights to acquire
shares of Common Stock or other securities of the
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc021.jpg]
21 Company, or other similar corporate transaction or event (including, without
limitation, a Change of Control) that affects the shares of Common Stock, or (b)
unusual or nonrecurring events (including, without limitation, a Change of
Control) affecting the Company or any Subsidiary or Affiliate, or the financial
statements of the Company or any Subsidiary or Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer quotation system, accounting
principles or law, such that in either case an adjustment is determined by the
Committee in its sole discretion to be necessary or appropriate, then the
Committee shall make any such adjustments in such manner as it may deem
equitable, including without limitation, any or all of the following: (i)
adjusting any or all of (A) the Absolute Share Limit, or any other limit
applicable under the Plan with respect to the number of Awards which may be
granted hereunder, (B) the number of shares of Common Stock or other securities
of the Company (or number and kind of other securities or other property) which
may be delivered in respect of Awards or with respect to which Awards may be
granted under the Plan (including, without limitation, adjusting any or all of
the limitations under Section 5 of the Plan) and (C) the terms of any
outstanding Award, including, without limitation, (1) the number of shares of
Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award or (3) any applicable performance measures (including, without
limitation, Performance Criteria and Performance Goals); (ii) providing for a
substitution or assumption of Awards (or awards of an acquiring company),
accelerating the exercisability of, lapse of restrictions on, or termination of,
Awards or providing for a period of time (which shall not be required to be more
than ten (10) days) for Participants to exercise outstanding Awards prior to the
occurrence of such event (and any such Award not so exercised shall terminate
upon the occurrence of such event); and (iii) cancelling any one or more
outstanding Awards and causing to be paid to the holders holding vested Awards
(including any Awards that would vest as a result of the occurrence of such
event but for such cancellation) the value of such Awards, if any, as determined
by the Committee (which if applicable may be based upon the price per share of
Common Stock received or to be received by other stockholders of the Company in
such event), including without limitation, in the case of an outstanding Option
or SAR, a cash payment in an amount equal to the excess, if any, of the Fair
Market Value (as of a date specified by the Committee) of the shares of Common
Stock subject to such Option or SAR over the aggregate Exercise Price or Strike
Price of such Option or SAR, respectively (it being understood that, in such
event, any Option or SAR having a per share Exercise Price or Strike Price equal
to, or in excess of, the Fair Market Value of a share of Common Stock subject
thereto may be canceled and terminated without any payment or consideration
therefor); provided, however, that in the case of any “equity restructuring”
(within the meaning of the Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor pronouncement thereto)), the
Committee shall make an equitable or proportionate
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc022.jpg]
22 adjustment to outstanding Awards to reflect such equity restructuring. Any
adjustment in Incentive Stock Options under this Section 12 (other than any
cancellation of Incentive Stock Options) shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, and any adjustments under this Section 12 shall be made in a manner which
does not adversely affect the exemption provided pursuant to Rule 16b-3 under
the Exchange Act. Any such adjustment shall be conclusive and binding for all
purposes. Payments to holders pursuant to clause (iii) above shall be made in
cash or, in the sole discretion of the Committee, in the form of such other
consideration necessary for a Participant to receive property, cash, or
securities (or combination thereof) as such Participant would have been entitled
to receive upon the occurrence of the transaction if the Participant had been,
immediately prior to such transaction, the holder of the number of shares of
Common Stock covered by the Award at such time (less any applicable Exercise
Price or Strike Price). In addition, prior to any payment or adjustment
contemplated under this Section 12, the Committee may require a Participant to
(A) represent and warrant as to the unencumbered title to his Awards, (B) bear
such Participant’s pro rata share of any post-closing indemnity obligations, and
be subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Stock, and (C) deliver customary transfer documentation as reasonably determined
by the Committee. 13. Amendments and Termination. (a) Amendment and Termination
of the Plan. The Board may amend, alter, suspend, discontinue, or terminate the
Plan or any portion thereof at any time; provided, that no such amendment,
alteration, suspension, discontinuation or termination shall be made without
stockholder approval if (i) such approval is necessary to comply with any
regulatory requirement applicable to the Plan (including, without limitation, as
necessary to comply with any rules or regulations of any securities exchange or
inter-dealer quotation system on which the securities of the Company may be
listed or quoted) or for changes in GAAP to new accounting standards or (ii)
after a Public Offering, (A) it would materially increase the number of
securities which may be issued under the Plan (except for increases pursuant to
Section 5 or 12) or (B) it would materially modify the requirements for
participation in the Plan; provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially
diminish the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
either (x) the affected Participant, holder or beneficiary or (y) two-thirds of
such affected Participants. Notwithstanding the foregoing, no amendment shall be
made to the last proviso of Section 13(b) without stockholder approval. (b)
Amendment of Award Agreements. The Committee may, to the extent consistent with
the terms of any applicable Award agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award agreement, prospectively
or retroactively (including after a Participant’s termination of employment or
service with the Company); provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would materially
diminish the rights of any Participant with respect to any Award theretofore
granted shall not to that extent be effective without the consent of either (x)
the affected Participant or (y) two-thirds of such affected Participants;
provided, further, that 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc023.jpg]
23 following a Public Offering, without stockholder approval, except as
otherwise permitted under Section 12 of the Plan, (i) no amendment or
modification may reduce the Exercise Price of any Option or the Strike Price of
any SAR, (ii) the Committee may not cancel any outstanding Option or SAR and
replace it with a new Option or SAR (with a lower Exercise Price or Strike
Price, as the case may be) or other Award or cash payment that is greater than
the value of the cancelled Option or SAR, and (iii) the Committee may not take
any other action which is considered a “repricing” for purposes of the
stockholder approval rules of any securities exchange or inter-dealer quotation
system on which the securities of the Company are listed or quoted. 14. General.
(a) Award Agreements. Each Award under the Plan shall be evidenced by an Award
agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including
without limitation, the effect on such Award of the death, Disability or
termination of employment or service of a Participant, or of such other events
as may be determined by the Committee. For purposes of the Plan, an Award
agreement may be in any such form (written or electronic) as determined by the
Committee (including, without limitation, a Board or Committee resolution, an
employment agreement, a notice, a certificate or a letter) evidencing the Award.
The Committee need not require an Award agreement to be signed by the
Participant or a duly authorized representative of the Company. (b)
Nontransferability. (i) Each Award shall be exercisable only by a Participant
during the Participant’s lifetime, or, if permissible under applicable law, by
the Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance. (ii)
Notwithstanding the foregoing, the Committee may, in its sole discretion, permit
Awards (other than Incentive Stock Options) to be transferred by a Participant,
without consideration, subject to such rules as the Committee may adopt
consistent with any applicable Award agreement to preserve the purposes of the
Plan, to: (A) Immediate Family Members; (B) a trust solely for the benefit of
the Participant and his or her Immediate Family Members; (C) a partnership or
limited liability company whose only partners or stockholders are the
Participant and his or her Immediate Family Members; or (D) a beneficiary to
whom donations are eligible to be treated as “charitable contributions” for
federal income tax purposes; (each transferee described in clauses (A), (B), (C)
and (D) above is hereinafter referred to as a “Permitted Transferee”); provided
that the Participant gives the Committee advance written notice describing the
terms and conditions of the proposed transfer and the Committee notifies the
Participant in writing that such a transfer would comply with the requirements
of the Plan. 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc024.jpg]
24 (iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award agreement
shall continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award agreement. (c) Dividends and Dividend Equivalents. The Committee in its
sole discretion may provide a Participant as part of an Award with dividends or
dividend equivalents, payable in cash, shares of Common Stock, other securities,
other Awards or other property, on a current or deferred basis, on such terms
and conditions as may be determined by the Committee in its sole discretion,
including without limitation, payment directly to the Participant, withholding
of such amounts by the Company subject to vesting of the Award or reinvestment
in additional shares of Common Stock, Restricted Stock or other Awards;
provided, that no dividends or dividend equivalents shall be payable in respect
of outstanding (i) Options or SARs or (ii) unearned Performance Compensation
Awards or other unearned Awards subject to performance conditions (other than or
in addition to the passage of time) (although dividends and dividend equivalents
may be accumulated in respect of unearned Awards and paid within 15 days after
such Awards are earned and become payable or distributable). (d) Tax
Withholding. (i) A Participant shall be required to pay to the Company or any
Affiliate in cash or its equivalent (e.g., check), and the Company or any
Affiliate shall have the right and is hereby authorized to withhold, from any
cash, shares of Common Stock, other securities or other property deliverable
under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, shares of Common Stock, other securities or
other property) of any required withholdings or taxes in respect of an Award,
its exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholdings and
taxes. (ii) Without limiting the generality of clause (i) above, the Committee
may, in its sole discretion, permit a Participant to satisfy, in whole or in
part, the foregoing withholding liability by (A) the delivery of shares of
Common Stock (which are not 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc025.jpg]
25 subject to any pledge or other security interest) owned by the Participant
having a Fair Market Value equal to such withholding liability or (B) having the
Company withhold from the number of shares of Common Stock otherwise issuable or
deliverable pursuant to the exercise or settlement of the Award a number of
shares of Common Stock with a Fair Market Value equal to such withholding
liability, provided that with respect to shares of Common Stock withheld
pursuant to clause (B), the number of such shares of Common Stock may not have a
Fair Market Value greater than the minimum required statutory withholding
liability. (e) No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of the Company or an Affiliate or Subsidiary, or other person, shall
have any claim or right to be granted an Award under the Plan or, having been
selected for the grant of an Award, to be selected for a grant of any other
Award. There is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant and may be made selectively among
Participants, whether or not such Participants are similarly situated. Neither
the Plan nor any action taken hereunder shall be construed as giving any
Participant any right to be retained in the employ or service of the Company or
an Affiliate or Subsidiary, nor shall it be construed as giving any Participant
any rights to continued service on the Board. The Company and any of its
Affiliates and Subsidiaries may at any time dismiss a Participant from
employment or discontinue any consulting relationship, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
any Award agreement. By accepting an Award under the Plan, a Participant shall
thereby be deemed to have waived any claim to continued exercise or vesting of
an Award or to damages or severance entitlement related to non-continuation of
the Award beyond the period provided under the Plan or any Award agreement,
except to the extent of any provision to the contrary in any written employment
contract or other agreement between the Company and its Affiliates and the
Participant, whether any such agreement is executed before, on or after the Date
of Grant. (f) International Participants. With respect to Participants who
reside or work outside of the United States of America and who are not (and who
are not expect to be) “covered employees” within the meaning of Section 162(m)
of the Code, to the extent applicable to the Company following a Public
Offering, the Committee may in its sole discretion amend the terms of the Plan
or Sub-Plans or outstanding Awards with respect to such Participants in order to
conform such terms with the requirements of local law or to obtain more
favorable tax or other treatment for a Participant, the Company or its
Affiliates or Subsidiaries. (g) Designation and Change of Beneficiary. Each
Participant may file with the Committee a written designation of one or more
persons as the beneficiary(ies) who shall be entitled to receive the amounts
payable with respect to an Award, if any, due under the Plan upon his or her
death. A Participant may, from time to time, revoke or change his or her
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt. If no beneficiary designation is
filed by a Participant, 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc026.jpg]
26 the beneficiary shall be deemed to be his or her spouse or, if the
Participant is unmarried at the time of death, his or her estate. (h)
Termination. Except as otherwise provided in an Award agreement, unless
determined otherwise by the Committee at any point following such event: (i)
neither a temporary absence from employment or service due to illness, vacation
or leave of absence (including, without limitation, a call to active duty for
military service through a Reserve or National Guard unit) nor a transfer from
employment or service with one Service Recipient to employment or service with
another Service Recipient (or vice-versa) shall be considered a Termination; and
(ii) if a Participant’s undergoes a Termination of employment, but such
Participant continues to provide services to the Company and its Affiliates or
Subsidiaries in a non-employee capacity, such change in status shall not be
considered a Termination for purposes of the Plan. Further, unless otherwise
determined by the Committee, in the event that any Service Recipient ceases to
be an Affiliate of the Company (by reason of sale, divestiture, spin-off, or
other similar transaction), unless a Participant’s employment or service is
transferred to another entity that would constitute a Service Recipient
immediately following such transaction, such Participant shall be deemed to have
suffered a Termination hereunder as of the date of the consummation of such
transaction. (i) No Rights as a Stockholder. Except as otherwise specifically
provided in the Plan or any Award agreement, no person shall be entitled to the
privileges of ownership in respect of shares of Common Stock which are subject
to Awards hereunder until such shares of Common Stock have been issued or
delivered to that person. (j) Government and Other Regulations. (i) The
obligation of the Company to settle Awards in shares of Common Stock or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares of Common Stock have been properly registered for
sale pursuant to the Securities Act with the Securities and Exchange Commission
or unless the Company has received an opinion of counsel, satisfactory to the
Company, that such shares of Common Stock may be offered or sold without such
registration pursuant to an available exemption therefrom and the terms and
conditions of such exemption have been fully complied with. The Company shall be
under no obligation to register for sale under the Securities Act any of the
shares of Common Stock to be offered or sold under the Plan. The Committee shall
have the authority to provide that all shares of Common Stock or other
securities of the Company or any Affiliate delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, the applicable Award agreement, the Federal
securities laws, or the rules, regulations and other requirements of the
Securities and Exchange Commission, any securities exchange or inter- dealer
quotation system on which the securities of the Company are listed or quoted and
any other applicable Federal, state, local or non-U.S. laws, rules, regulations
and other requirements, and, without limiting the generality of Section 9 of the
Plan, the 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc027.jpg]
27 Committee may cause a legend or legends to be put on certificates
representing shares of Common Stock or other securities of the Company or any
Affiliate delivered under the Plan to make appropriate reference to such
restrictions or may cause such shares of Common Stock or other securities of the
Company or any Affiliate delivered under the Plan in book-entry form to be held
subject to the Company’s instructions or subject to appropriate stop-transfer
orders. Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject. (ii) The
Committee may cancel an Award or any portion thereof if it determines, in its
sole discretion, that legal or contractual restrictions and/or blockage and/or
other market considerations would make the Company’s acquisition of shares of
Common Stock from the public markets, the Company’s issuance of shares of Common
Stock to the Participant, the Participant’s acquisition of shares of Common
Stock from the Company and/or the Participant’s sale of shares of Common Stock
to the public markets, illegal, impracticable or inadvisable. If the Committee
determines to cancel all or any portion of an Award in accordance with the
foregoing, the Company shall pay to the Participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares of Common Stock would have
been vested or delivered, as applicable), over (B) the aggregate Exercise Price
or Strike Price (in the case of an Option or SAR, respectively) or any amount
payable as a condition of delivery of shares of Common Stock (in the case of any
other Award). Such amount shall be delivered to the Participant as soon as
practicable following the cancellation of such Award or portion thereof. (k) No
Section 83(b) Elections Without Consent of Company. No election under Section
83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision. (l) Payments to Persons Other Than Participants. If the Committee
shall find that any person to whom any amount is payable under the Plan is
unable to care for his or her affairs because of illness or accident, or is a
minor, or has died, then any payment due to such person or his or her estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to his or
her spouse, child, relative, an institution maintaining or having custody of
such person, or any other person deemed by the Committee to be a proper
recipient on behalf of such person otherwise entitled to payment. Any such
payment shall be a complete discharge of the liability of the Committee and the
Company therefor. 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc028.jpg]
28 (m) Nonexclusivity of the Plan. Neither the adoption of this Plan by the
Board nor the submission of this Plan to the stockholders of the Company for
approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of stock options otherwise than
under this Plan, and such arrangements may be either applicable generally or
only in specific cases. (n) No Trust or Fund Created. Neither the Plan nor any
Award shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Affiliate, on the
one hand, and a Participant or other person or entity, on the other hand. No
provision of the Plan or any Award shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law. (o) Reliance on Reports. Each member of the
Committee and each member of the Board shall be fully justified in acting or
failing to act, as the case may be, and shall not be liable for having so acted
or failed to act in good faith, in reliance upon any report made by the
independent public accountant of the Company and its Affiliates and/or any other
information furnished in connection with the Plan by any agent of the Company or
the Committee or the Board, other than himself. (p) Relationship to Other
Benefits. No payment under the Plan shall be taken into account in determining
any benefits under any pension, retirement, profit sharing, group insurance or
other benefit plan of the Company except as otherwise specifically provided in
such other plan. (q) Governing Law. The Plan shall be governed by and construed
in accordance with the internal law of the State of Utah applicable to contracts
made and performed wholly within the State of Utah, without giving effect to the
conflict of law provisions thereof that would direct the application of the law
of any other jurisdiction. Any suit, action or proceeding with respect to this
Plan, or any judgment entered by any court in respect of any thereof, shall be
brought exclusively in any court of competent jurisdiction in Salt Lake City,
Utah, and each of the Company and the Participant’s Immediate Family Members
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such suit, action, proceeding or judgment. Each of the Participant’s
Immediate Family Members and the Company hereby irrevocably waives (i) any
objections which it may now or hereafter have to the laying of the venue of any
suit, action or proceeding arising out of or relating to this Plan brought in
any court of competent jurisdiction in Salt Lake City, Utah, (ii) any claim that
any such suit, action or proceeding brought in any such court has been brought
in any inconvenient forum and (iii) any right to a jury trial.
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc029.jpg]
29 (r) Severability. If any provision of the Plan or any Award or Award
agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any person or entity or Award, or would disqualify the
Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award and the remainder of the Plan and any
such Award shall remain in full force and effect. (s) Obligations Binding on
Successors. The obligations of the Company under the Plan shall be binding upon
any successor corporation or organization resulting from the merger,
consolidation or other reorganization of the Company, or upon any successor
corporation or organization succeeding to substantially all of the assets and
business of the Company. (t) 409A of the Code. (i) Notwithstanding any provision
of the Plan to the contrary, it is intended that the provisions of this Plan
comply with Section 409A of the Code, and all provisions of this Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A of the Code. Each Participant is
solely responsible and liable for the satisfaction of all taxes and penalties
that may be imposed on or in respect of such Participant in connection with this
Plan or any other plan maintained by the Company (including any taxes and
penalties under Section 409A of the Code), and neither the Company nor any
Affiliate or Subsidiary shall have any obligation to indemnify or otherwise hold
such Participant (or any beneficiary) harmless from any or all of such taxes or
penalties. With respect to any Award that is considered “deferred compensation”
subject to Section 409A of the Code, references in the Plan to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A of the Code. For purposes of Section
409A of the Code, each of the payments that may be made in respect of any Award
granted under the Plan is designated as separate payments. (ii) Notwithstanding
anything in the Plan to the contrary, if a Participant is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, no payments in
respect of any Awards that are “deferred compensation” subject to Section 409A
of the Code and which would otherwise be payable upon the Participant’s
“separation from service” (as defined in Section 409A of the Code) shall be made
to such Participant prior to the date that is six (6) months after the date of
such Participant’s “separation from service” or, if earlier, the Participant’s
date of death. Following any applicable six (6) month delay, all such delayed
payments will be paid in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business day. (iii) Unless otherwise
provided by the Committee, in the event that the timing of payments in respect
of any Award (that would otherwise be considered “deferred compensation” subject
to Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change of Control, no such acceleration shall be permitted unless the
001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 
[exhibit105vivintgroupinc030.jpg]
30 event giving rise to the Change of Control satisfies the definition of a
change in the ownership or effective control of a corporation, or a change in
the ownership of a substantial portion of the assets of a corporation pursuant
to Section 409A of the Code and any Treasury Regulations promulgated thereunder
or (B) a Disability, no such acceleration shall be permitted unless the
Disability also satisfies the definition of “Disability” pursuant to Section
409A of the Code and any Treasury Regulations promulgated thereunder. (u)
Clawback/Forfeiture. Notwithstanding anything to the contrary contained herein,
an Award agreement may provide that the Committee may in its sole discretion
cancel such Award if the Participant, without the consent of the Company, while
employed by or providing services to the Company or any Affiliate or Subsidiary
or after termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement or otherwise has
engaged in or engages in conduct that constitutes “Cause” or conduct
contributing to any financial restatements or irregularities, as determined by
the Committee in its sole discretion. The Committee may also provide in an Award
agreement that if the Participant otherwise has engaged in or engages in any
activity referred to in the preceding sentence, the Participant will forfeit any
gain realized on the vesting or exercise of such Award, and must repay the gain
to the Company. The Committee may also provide in an Award agreement that if the
Participant receives any amount in excess of what the Participant should have
received under the terms of the Award for any reason (including without
limitation by reason of a financial restatement, mistake in calculations or
other administrative error), then the Participant shall be required to repay any
such excess amount to the Company. Without limiting the foregoing, all Awards
shall be subject to reduction, cancellation, forfeiture or recoupment to the
extent necessary to comply with applicable law. (v) Expenses; Gender; Titles and
Headings. The expenses of administering the Plan shall be borne by the Company
and its Affiliates or Subsidiaries. Masculine pronouns and other words of
masculine gender shall refer to both men and women. The titles and headings of
the sections in the Plan are for convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings shall
control. 001366-0016-13471-Active.16178760.5



--------------------------------------------------------------------------------



 